Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/21 was filed after the mailing date of the application on 10/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, the claim recites a process, which is a statutory category of invention.

At step 2A, prong one, the claim recites applying rules to candidate storage pools to generate a score, adding the scores, and selecting a pool for provisioning based on a comparison of scores.

The limitations of applying, adding and selecting are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the 

If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites a processor, a storage node cluster of storage nodes, and one or more storage devices. These are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

The receiving of a provision request and the receiving of one or more rules for provisioning represent mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of applying, adding and selecting.

The newly added limitation of “provisioning the storage volume using the selected storage pool” represents extrasolution activity because it is a mere nominal or tangential 

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.

	The specification states at paragraph 5: “In many distributed systems, data is simply striped across nodes in a cluster. However, striping data in such a manner is inefficient for storage systems running different kinds of applications and may not even be viable for heterogeneous systems, i.e., systems with different CPU, memory, and disk profiles. Thus, there exists a need for dynamic provisioning of heterogeneous systems in order to improve capacity management, high availability, and performance.” These statements in the 

	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

	Regarding claim 2, the additional claim element of setting a maximum negative score for a pool in the case that pool does not match a rule, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as a mathematical concept. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 3, the additional claim element of the rules allowing a use to specify how a volume is provisioned, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a user can decide a redundancy level that dictates how a volume is distributed across nodes of a storage cluster. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 4, the additional claim element of a pool comprising similar storage disks, under its broadest reasonable interpretation, are recited at a high level of generality and represent no more are well-understood, routine and conventional computer components. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 5, the additional claim element of striping data to a subset of storage nodes in a storage cluster, under its broadest reasonable interpretation, generally link the use of the judicial exception to a particular technological environment or field of use (data striping)  

	Regarding claim 6, the additional claim element of providing access to a matrix of information including a node’s provisioned, used and available capacity, under its broadest reasonable interpretation, represent mere data gathering that is necessary for use of the recited judicial exception in the claimed generic computing environment. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 7, the additional claim element of knowing a categorization and topology of nodes and pools, under its broadest reasonable interpretation, represent mere data gathering that is necessary for use of the recited judicial exception in the claimed generic computing environment. The additional elements do not provide significantly more than the abstract idea.

Claims 8-20 recite similar limitations of claims 1-7 above and are rejected in a similar manner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, 10-11, 15 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (US 2015/0134903) in view of Indeed (How to calculate weighted average).

Regarding claim 1, Goodman discloses discloses a method comprising:
receiving, at a processor of a server, a volume provision request to allocate data storage space for a storage volume implemented across a storage node cluster [see paragraph 76; request to add a data volume], the storage node cluster including a plurality of storage nodes, each storage node including one or more storage devices having storage space allocated for storing data associated with the storage volume [see Fig. 1 & paragraphs 25 & 30; each storage module (node) is responsible for a number of storage devices & data may be distributed amongst the storage modules];
receiving a plurality of rules for provisioning the storage volume, each rule being based on labels for a plurality of storage pools, each storage pool having a set of labels [see paragraph 76; request to add data volume includes volume attributes (rules) to compare to pool attributes (labels)];
applying each rule to each candidate storage pool in a set of candidate storage pools to generate a rule score; [see paragraphs 76-77; volume attributes are compared to pool attributes to generate a pool score]; and
[see paragraphs 76-77; the pool having the score closest to the volume score (highest) is chosen to be the pool for the volume].
.

Goodman does not expressly disclose calculating a score for each rule and adding the rules to generate a pool score.

Indeed discloses a decision making tool that utilizes weighted averages. A weight is determined for each data point, which is then multiplied by each value to obtain a weighted score. These weighted scores are then added to find the weighted average.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Indeed in the system of Goodman. E.g. each of the plurality of volume attribute rules of Goodman may be assigned a weight, a weighted score can be calculated and summed, and a weighted average may be determined. This is similar to the weighted score discussed in the pseudocode of the application in paragraphs 143-147 of the originally filed specification.

The motivation for doing so would have been gather a more accurate look at data.

Therefore, it would have been obvious to combine Goodman with Indeed for the benefits listed above, to obtain the invention as specified in claims 1, 3-4, 8, 10-11, 15 and 17-18.


	

Regarding claim 3, the combination discloses the method of claim 1, wherein the one or more rules allow a user to specify how the storage volume is provisioned across storage nodes in the storage node cluster [see paragraphs 78-79; attribute information may indicate how the volume is provisioned (thick or thin)].

Regarding claim 4, the combination discloses the method of claim 1, wherein each storage pool comprises a collection of similar storage disks [see paragraphs 36 & 80; wherein the attribute for the pool may indicate a storage class (i.e. certain types of storage devices like SSDs may be grouped together)]. 

Claims 8, 10-11, 15 and 17-18 recite similar limitations as claims 1 and 3-4 and are rejected in the same manner.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman and Indeed in view of Loganathan et al. (US 2021/0183384).

Regarding claim 2, Goodman and Indeed disclose the method of claim 1 as discussed above.

Goodman and Indeed do not expressly disclose wherein if a candidate storage pool does not match a particular rule being applied, the rule score for that particular rule with regard to the candidate storage pool is a maximum negative score and the storage pool score for the candidate storage pool is also the maximum negative score.

[see paragraph 39].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Lognathan in the system of Goodman and Indeed.

The motivation for doing so would have been to find a closest match when comparing items and determining a score [see Loganathan, paragraph 39].

Therefore, it would have been obvious to combine Loganathan with Goodman and Indeed for the benefits listed above, to obtain the invention as specified in claims 2, 9 and 16.

Claims 9 and 16 recite similar limitations as claim 2 and are rejected in the same manner.

	

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman and Indeed in view of Hallak et al. (US 2020/0285401).

Regarding claim 5, Goodman and Indeed disclose the method of claim 1 as discussed above.

Goodman and Indeed do not expressly disclose striping the data across only a subset of storage nodes in the storage cluster.

[see paragraphs 17-18].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Hallak in the system of Goodman and Indeed.

The motivation for doing so would have been to improve overall performance of the storage system [see Hallak, paragraph 19].

Therefore, it would have been obvious to combine Hallak with Goodman and Indeed for the benefits listed above, to obtain the invention as specified in claims 5, 12 and 19.

Claims 12 and 19 recite similar limitations as claim 5 and are rejected in the same manner.


	
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman and Indeed in view of Subramanian et al. (US 2019/0146675).

Regarding claim 6, Goodman and Indeed disclose the method of claim 1 as discussed above.

Goodman and Indeed do not expressly disclose each storage node in the storage node cluster includes access to a matrix of every other storage node’s provisioned, used, and available capacity in every storage pool in the storage node cluster.

[see paragraph 7].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Subramanian in the system of Goodman and Indeed.

The motivation for doing so would have been to ascertain the availability of a necessary disk space across the cluster [see Subramanian, paragraph 38].

Therefore, it would have been obvious to combine Subramanian with Goodman and Indeed for the benefits listed above, to obtain the invention as specified in claims 6, 13 and 20.

Claims 13 and 20 recite similar limitations as claim 6 and are rejected in the same manner.

	
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman and Indeed in view of Rao et al. (US 2018/0205612).

Regarding claim 7, Goodman and Indeed disclose the method of claim 1 s discussed above.

Goodman and Indeed do not expressly disclose each storage node in the storage node cluster knows the categorization of all storage pools as well as the geographical topology of every storage node in the storage node cluster.

[see paragraphs 75-76].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Rao in the system of Goodman and Indeed.

The motivation for doing so would have been to implement distance parameters or constraints on data replication and propagation to improve failover protection within the cluster [see Rao, paragraph 26].

Therefore, it would have been obvious to combine Rao with Goodman and Indeed for the benefits listed above, to obtain the invention as specified in claims 7 and 14.

Claim 14 recites similar limitations as claim 7 and is rejected in the same manner.

	

Response to Arguments

Applicant's arguments filed 12/17/2022 regarding the 101 judicial exception rejection have been fully considered but they are not persuasive. The rejection above has been updated based on the most recent amendments.
Applicant’s arguments with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments with respect to the art based rejection(s) of claim(s) 1-20 under Goodman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Indeed.


	CLOSING COMMENTS
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-10772-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RYAN BERTRAM/Primary Examiner, Art Unit 2137